DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                       JACKIELINE E. MARTINEZ,
                              Appellant,

                                       v.

                           INEZ D. MARTINEZ,
                                Appellee.

                                 No. 4D16-4130

                            [February 1, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Timothy L. Bailey, Judge; L.T. Case No. FMCE03-023876
(41/92).

  Michael Garcia of Michael Garcia, P.A., Fort Lauderdale, for appellant.

  No brief filed for appellee.

PER CURIAM.

  Affirmed.

GROSS, FORST and KUNTZ, JJ., concur.

                            *           *          *

  Not final until disposition of timely filed motion for rehearing.